Judgment affirmed, with costs. Memorandum: We find the verdict f uUy warranted by the evidence. Widle the jurors were momentarily confused in the reporting of their verdict, we think that the very clear charge then given by the court, on the subjects of negHgence and contributory neghgence, cleared up any confusion which existed in the minds of the jurors and enabled them to report a verdict which in aU respects accorded with then intention. All concur. (The judgment is for plaintiff in a neghgence action.) Present — Sears, P. J., Crosby, Lewis, Taylor and DowHng, JJ.